Name: Council Decision 2014/460/CFSP of 14 July 2014 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: Africa;  international affairs
 Date Published: 2014-07-15

 15.7.2014 EN Official Journal of the European Union L 207/17 COUNCIL DECISION 2014/460/CFSP of 14 July 2014 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP (1). (2) On 29 April 2014, the United Nations Security Council adopted Resolution 2153 (2014), renewing and modifying the arms embargo against CÃ ´te d'Ivoire, in particular by no longer including related non-lethal materiel in the prohibition on the supply, sale or transfer to CÃ ´te d'Ivoire of arms and any related materiel. In addition, the ban on the import of rough diamonds from CÃ ´te d'Ivoire has been lifted. (3) Decision 2010/656/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/656/CFSP is hereby amended as follows: (1) Articles 1 and 2 are replaced by the following: Article 1 The sale, supply, transfer or export of arms and related lethal materiel, as well as equipment which might be used for internal repression, to CÃ ´te d'Ivoire by nationals of Member States or from the territories of Member States or using the flag vessels or aircraft of Member States, shall be prohibited, regardless of whether such arms, related materiel and equipment originate in the territories of the Member States. Article 2 1. Article 1 shall not apply to: (a) supplies intended solely for the support of or use by the United Nations Operation in CÃ ´te d'Ivoire (UNOCI) and the French forces who support them, and supplies transiting through CÃ ´te d'Ivoire intended for the support of or use by United Nations Peacekeeping operations; (b) the following, as notified in advance to the Committee established by paragraph 14 of UNSCR 1572 (2004) ( Sanctions Committee ): (i) supplies temporarily exported to CÃ ´te d'Ivoire to the forces of a State which is taking action, in accordance with international law, solely and directly to facilitate the evacuation of its nationals and those for whom it has consular responsibility in CÃ ´te d'Ivoire; (ii) supplies of arms and related lethal materiel to the Ivorian security forces, intended solely for the support of, or use in, the Ivorian process of security sector reform, with the exception of those arms and related lethal materiel as set out in Annex III to this Decision, which must be approved in advance by the Sanctions Committee; (c) supplies of non-lethal equipment capable of being used for internal repression and which is intended solely to enable the Ivorian security forces to use only appropriate and proportionate force while maintaining public order; (d) supplies of equipment capable of being used for internal repression to the Ivorian security forces, intended solely for support of, or use in, the Ivorian process of security sector reform. 2. Primary responsibility for notification or requests for approval to the Sanctions Committee, in advance of the shipment of any supplies of arms and related lethal materiel to the Ivorian security forces as referred to in point (b)(ii) of paragraph 1, rests with the Government of CÃ ´te d'Ivoire. In the alternative, a Member State delivering assistance may make this notification or approval request after informing the Government of CÃ ´te d'Ivoire of its intention to do so.; (2) Article 3 is deleted. Article 2 The Annex to this Decision shall be added as Annex III to Decision 2010/656/CFSP. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 14 July 2014. For the Council The President M. MARTINA (1) Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (OJ L 285, 30.10.2010, p. 28). ANNEX ANNEX III List of arms and related lethal materiel referred to in Article 2(1)(b)(ii): 1. Weapons, direct and indirect fire artillery, and guns with a calibre bigger than 12,7 mm, their ammunition and components. 2. Rocket propelled grenades, rockets, light anti-tank weapons, rifle grenades and grenade-launchers. 3. Surface-to-air missiles, including man portable air defence systems (Manpads); surface-to-surface missiles; and air-to-surface missiles. 4. Mortars with a calibre bigger than 82 mm. 5. Guided anti-tank weapons, especially guided anti-tank missiles, their ammunition and components. 6. Armed aircraft, including rotary wing or fixed wing. 7. Military armed vehicles or military vehicles equipped with weapon mounts. 8. Explosive charges and devices containing explosive materials, designed for military purpose, mines and related materiel. 9. Night observation and night shooting devices.